Kellogg, P. J. (dissenting):
The relator petitioned the Public Service Commission to be allowed to increase from two cents to three cents per mile the compensation it shall receive for mileage books, on the ground that the prevailing compensation is unremunerative. The Commission considered that two cents per mile was unremunerative, but held that it had not the power to permit an increase. This certiorari brings up for review the power of the Commission to increase the price fixed by statute for mileage books.
Evidently the Public Service Commissions Law and the Railroad Law, as brought into the Consolidated Laws and in force in 1910, are to be read together. Section 57 of the Railroad Lawprovides: “ Subject to the provisions 6f the Public Service Commissions Law ” railroad corporations may fix and collect the rates mentioned therein. Section 60 requires every railroad, with certain exceptions, to issue mileage books, with 500 or 1,000 coupons attached, entitling the holder to travel either 500 or 1,000 miles, for which the company may charge not to exceed two cents per mile, and upon the presentation of the book the holder shall be entitled to travel for a number of miles, equal to the number of coupons detached by the conductor. It is significant that this section, unlike section 57, does not contain a clause that it is “ subject to the provisions of the Public Service Commissions Law.” The absence of such', a provision suggests the inference that while one of the| sections is subject to that law the other is not.
In 1910 we find in force the following provisions of the Public Service Commissions Law of interest here: Section 32 pro*614hibited any common carrier from giving any undue or unreasonable advantage to any person, locality, or to any particular description of traffic in any respect whatsoever.
Section 33 has four subdivisions. The 1st prohibits transportation until the schedules of rates have been filed and published, and prohibits a carrier from receiving any greater, less or different compensation than the rates so scheduled, and provides that no privilege or facility shall be extended to any shipper or person except such as are regularly and uniformly extended to all persons and corporations under like circumstances. The 2d subdivision prohibits the issuing of free passes or free tickets except to employees and certain persons mentioned therein. Subdivision 3 provides that nothing in that chapter shall be construed to prohibit the interchange of free or reduced transportation between common carriers of or for officers, agents, employees, attorneys and others, or to prohibit the carrier from transporting persons or property incidental to or connected with contracts for construction, and to the extent that such free or reduced transportation is mentioned in the contract. It then continues: “Provided further, that nothing in this chapter shall prevent the issuance of mileage, excursion, school or family commutation, or commutation passenger tickets, or half fare tickets for the transportation of children under twelve years of age, or joint interchangeable mileage tickets, with special privileges as to the amount of free baggage that may be carried under mileage tickets of one thousand miles or more. But before any common carrier subject to the provision of this chapter shall issue any such mileage, excursion, school or family commutation, commutation, half fare, or joint interchangeable mileage ticket, with special privileges as aforesaid, it shall file with the Commission copies of the tariffs of rates, fares or charges on which such tickéts are to be based, together with the specifications of the amount of free baggage permitted to be carried under such joint interchangeable mileage ticket, in the same manner as common carriers are required to do with regard to other rates by this chapter. ” Subdivision 4 provides that nothing in that section or in any other provision of law shall be deemed to limit the power of the Commission to require the sale of and *615upon investigation prescribe reasonable and just fares as the maximum to be charged for commutation, school or family commutation, or mileage tickets over railroads or street railroads except for a continuous ride wholly within the limits of a city other than a city of the first class or joint interchangeable mileage tickets or round-trip excursion tickets over such railroads.
It will be noted that subdivisions 3 and 4 are saving clauses or limitations upon the general language of the statute and are not express grants of power. The proviso above quoted is not new in the statute but is substantially a" re-enactment of the existing law. Subdivision 4, however, is entirely new. Prior to 1910 the carrier might issue the class of tickets referred to if it liked and fix its own price below the regular rate. By the addition of subdivision 4 an intention was shown to allow the Commission to require such tickets to issue and to regulate their price. No express grant of such power was given. There was reason to believe until the amendment of 1911, hereinafter referred to, that the issue of these reduced fare tickets mentioned was entirely optional with the carrier and the price entirely within its discretion. Even after the amendment of 1911 it was contended that a regular rate having been fixed the Legislature had not the power to require a reduced rate for service upon the same line and between the same places covered by the regular rate. In People ex rel. New York, N. H. & H. R. R. Co. v. Public Service Commission (159 App. Div. 531) we held the Legislature had such power, which decision was affirmed on the opinion of this court in 215 New York, 689. It is evident that the mileage tickets mentioned in subdivisions 3 and 4 are not the mileage books which the Railroad Law required carriers to issue. These subdivisions permit tickets to issue which otherwise would not issue but do not relate to mileage books which under the law must be issued. The mileage ticket, the excursion ticket, the commutation ticket and the other tickets referred to are special reduced fare tickets.
By section 49, entitled “ Rates and service to be fixed by the Commission,” power was given to the Commission in the 1st sentence thereof to regulate rates generally. After providing *616that if the Commission found a rate unjust “ or in anywise in violation of any provision of law,” it continues: “ Or that the maximum rates, fares or charges, chargeable by any such common carrier, railroad or street railroad corporation are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable, the' Commission shall with due regard among other things to a reasonable average return iipon capital actually expended and to the necessity of making reservation out of income for surplus and contingencies,” fix the maximum rate, “ notwithstanding that a higher rate, fare or-charge has been heretofore authorized by statute.”
It seemed to me that the last paragraph quoted was so inconsistent with the remainder of the sentence that it should be disregarded as surplusage or that we should construe it as if the word “different” or “another” was found in place of the word “higher.” The word “higher ” appeared to be so out of keeping with the rest of the sentence quoted that it did not seem to carry with it the actual legislative intent. But, upon a feargument of this case, counsel have given the history of this part of the section and the manner in which it was formed while passing through the Legislature, and it now appears that the legislative intent was that the paragraph should have just the effect which the words ordinarily imply, and that by the use of the paragraph quoted it intended to permit the reduction of a statutory rate, but not to allow the Commission to increase a rate which the Legislature had itself fixed. When this section first appeared before the Legislature in 1909 we find the paragraph to read “notwithstanding that another or different rate, fare or charge has been authorized by statute.” The words “another or different” were stricken out and the words “a higher” substituted for a purpose, and the discussions before the committees make it clear that the purpose was to prevent the increase pf a statutory rate.
This section did not grant to the Commission any power to regulate rates for reduced fare tickets, and the existence of such power could only be inferred from the proviso contained in the 4th subdivision of section 33. It is evident that in 1910 the Commission had no power to increase a statutory rate and that the statute made it clear that such power was denied.
*617As we understand, it is contended that the power to increase a statutory rate and the mileage book rate results from the amendments to sections 33 and 49 by chapter 546 of the Laws of 1911. That chapter amended section 33 by inserting in the proviso we have quoted from subdivision 3 the words “or any other form of reduced rate passenger tickets,” and by adding to subdivision 4 the words “or any other form of reduced rate passenger tickets over such railroads or street railroads.” The other changes are immaterial here. The amendments to these subdivisions make it clear that those provisions relate only to reduced fare tickets, and such as subdivision 3 impliedly permits a railroad to issue for less than the rate which would otherwise be lawful.
The important amendment to section 49 is the addition of a 2d paragraph to the 1st subdivision thereof, expressly giving to the Commission the power to regulate these reduced fare tickets and the charges therefor. It provides that if the Commission finds that the rate for any such tickets is unreasonable “or in anywise in violation of any provision of law” it may prescribe a rate. It contains substantially the same language with reference to these reduced fares that we find in the 1st sentence of the section which gives the power to regulate regular rates except the words “notwithstanding that a higher rate, fare or charge has been heretofore authorized by statute ” are omitted. The omission of these words is substantially made the basis of the claim that the Commission may increase the compensation to be paid for a mileage book, although the 1st sentence of the section, relating to rates generally, was re-enacted in the amendment and indicates clearly the legislative intent that the statutory rate may be lowered but not increased. The sentence relating to this class of tickets is speaking of a ticket which is selling for less than the regular fare, and it is manifest that if the ticket sold for the regular price or more it would not be a reduced rate ticket, and would have no force in this paragraph. It would seem strange if the statute, in speaking of a reduced rate ticket, should have in its a clause that the rate might be changed, although a higher! rate was fixed by law. The fact of the issuance of such aj ticket presupposes that it is issued for less than the regular or:
*618full rate. The 1st sentence relates to the ordinary rates and an ordinary statutory rate cannot be. increased. The 2d sentence relates to certain reduced fare tickets, and it is evident that such rates may be increased or lowered, as they have existence only where the carrier or the Commission have fixed • them as a reduced rate. When the rate equals the general ■ rate it ceases to be a reduced fare, and clearly falls within the \ 1st sentence of section 49 as to the regulation of general rates.
So far as we are concerned with the amendments of 1911, referred to, they seem to have been made for no other purpose than to make it plain that the provision of subdivisions 3 and 4 of section 33 relate not only to the reduced fare tickets therein mentioned, but to any other form of reduced rate passenger tickets of like nature and to make it plain that the Legislature gave to the Commission full power to require such tickets to issue and to regulate the rates therefor. The service originally was at the option of the carrier; now it is subject to the direction of the Public Service Commission. Clearly it was not intended that the rate for these reduced fare tickets could be greater in any event than the full fare tickets. The absence of the clause omitted is, therefore, fully accounted for; its presence in speaking of reduced fare tickets would be meaningless. We must not be misled by the use of the expression in the statute “maximum rates.” The statute itself prescribes that no rate shall be charged unless it is contained in a schedule filed with the Commission, and that no carrier shall charge, demand, collect or receive a greater or less or different compensation than stated in the schedule. For ordinary service there is, therefore, but one rate, and it seems a misnomer to call it a maximum rate, because no less rate can be charged. Neither does the expression seem to mark the difference between a general rate and a reduced fare rate, because a reduced fare rate is scheduled, and for the special service for which it is allowed the schedule must be strictly observed. Therefore, it would seem that every rate which a carrier may charge for a service is the maximum rate for that service. If the service is special the rate is special, but it is the only rate for that service.
The amendment was evidently intended to conform to section *61933, as amended by the same act, and to bring the similar provisions of that section into section 49, which is entitled “Rates and service to be fixed by the .Commission,” so that section 49 should contain the law upon that subject. The 1st sentence in the section relates to the regulation of general rates; the remainder of the 1st subdivision of the section, as amended, relates to reduced rate tickets. Neither of them relates to mileage books.
There is nothing in the above amendments to show a change in the public policy upon the question of the mileage book, or upon the question of permitting the Commission to increase rates fixed by statute. The acts which it is contended show such change evidently were not intended for any such purpose, and if given that effect it must result solely from a forced construction of the language employed, and not from the fact that a deliberate intent to change the act is apparent. The amendments referred to relate to reduced fare tickets, by which for special occasions, for special purposes and for a special kind of travel a rate may be fixed and changed by the Commission, but does not relate to the mileage book prescribed by legislative act, in which the Legislature refrained from saying, as it said in section 57 of the Railroad Law, that it is subject to the provisions of the Public Service Commissions Law.
We are not dealing with the question of public policy — whether the Commission should be given the power to change the rate for a mileage book as prescribed by section 60 of the Railroad Law. That is a question for the Legislature and not for the courts. The court is powerless to change the law; it can only determine whether the Legislature has changed it. In my opinion it has not.
The relator contends that the Mileage Book Law as applied to it is unremunerative, and that the Commission has so found, and that, therefore, the law violates its constitutional rights. But we have seen that the Legislature has not committed to the Commission any power to increase the price of mileage books, and has refrained from giving it power to increase a statutory rate. When it determines, as it properly did, that it had not power to increase the cost of the mileage book, or to increase a statutory rate, it decided the only question before it, *620and was without power to determine whether the Legislature had or had not fixed a fair price for mileage books. The conclusion of the Commission that the price is unreasonable cannot be considered by us; it is only important as showing that the petition of the applicant was denied solely for want of power. The power of the Commission is the only question here. If the relator wishes to attack the Mileage Book Law as invalid so far as it applies to it, the remedy is elsewhere. The Commission had no power to pass upon the constitutionality of a statute relating to a subject not committed to its charge. We cannot at this time consider whether the Mileage Book Law is oppressive to the relator or not. I favor confirmation of the order, with fifty dollars costs and disbursements.